Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of 4/4/22 has been entered.  Claims 1-6 are pending.

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.      Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Pat. No. 11186666 Nishimura et al. with US Pat. No. 4816342 Farrell et al. being cited as evidence of the average contents of ethylene and vinyl alcohol units in ethylene-vinyl alcohol copolymers.
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims differ in scope, they overlap to the extent that one practicing the patented claimed inventions would practice the instantly claimed inventions.  Patented claim 1 encompasses the instantly claimed ethylene vinyl alcohol copolymer and the instantly claimed amounts of iron compound.  The additional components of the patented claims are encompassed by the open language of the instant claims, such as “comprising”.  The patented claimed ethylene vinyl alcohol copolymers are necessarily mixtures of molecules of different molecular weights, as evidenced by polymer average molecular weights, different monomer contents, and different monomer sequences.  Therefore, the real ethylene vinyl acetate copolymer of the patented claims necessarily contains fractions of ethylene vinyl acetate copolymer which meet the requirements of the instant claims 1-4 in view of the ethylene contents of the patented claims.  This is further supported by US Pat. No. 4816342 Farrell et al., column 4, lines 28-33, particularly noting “the overall average vinyl alcohol content of the copolymer”.  It is noted that the polyethylene-vinyl alcohol copolymer is made from a starting amount of ethylene and a starting amount of vinyl acetate or other vinyl ester.  These vinyl ester units are then hydrolyzed to give the vinyl alcohol units.  These monomers are distributed in the polymer molecules statistically just as polymer molecules of different molecular weights are distributed in the sample statistically.  This is clear from the definitions of “average molecular weight” and “average vinyl alcohol content” of Farrell.  The average nature of the vinyl alcohol monomer content dictates the change in ethylene content since the polymerization uses a fixed amount of each monomer used to make ethylene vinyl alcohol copolymers.  See MPEP 2112.
The pellets of patented claims 3-6 and 8-9 meet requirement of the instant claim 5.
The multilayer structure of patented claim 2 meets the requirement of the instant claim 6.

4.      Claims 1, 2, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/065827 (and thereby the claims of US Pat. Application Publication No. 2019/0010305 Nishimura et al.) with US Pat. No. 4816342 Farrell et al. being cited as evidence of the average contents of ethylene and vinyl alcohol units in ethylene-vinyl alcohol copolymers.
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions.  Copending claim 1 encompasses the instantly claimed ethylene vinyl alcohol copolymer and the instantly claimed amounts of iron compound.  The additional components of the copending claims are encompassed by the open language of the instant claims, such as “comprising”.  The copending claimed ethylene vinyl alcohol copolymers are necessarily mixtures of molecules of different molecular weights, as evidenced by polymer average molecular weights, different monomer contents, and different monomer sequences.  Therefore, the real ethylene vinyl acetate copolymer of the copending claims necessarily contains fractions of ethylene vinyl acetate copolymer which meet the requirements of the instant claims.  This is further supported by US Pat. No. 4816342 Farrell et al., column 4, lines 28-33, particularly noting “the overall average vinyl alcohol content of the copolymer”.  It is noted that the polyethylene-vinyl alcohol copolymer is made from a starting amount of ethylene and a starting amount of vinyl acetate or other vinyl ester.  These vinyl ester units are then hydrolyzed to give the vinyl alcohol units.  These monomers are distributed in the polymer molecules statistically just as polymer molecules of different molecular weights are distributed in the sample statistically.  This is clear from the definitions of “average molecular weight” and “average vinyl alcohol content” of Farrell.  The average nature of the vinyl alcohol monomer content dictates the change in ethylene content since the polymerization uses a fixed amount of each monomer used to make ethylene vinyl alcohol copolymers.  See MPEP 2112.
The multilayer structure of copending claims 3 and 5 meets the requirement of the instant claim 6.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/659899 (and thereby the claims of US Pat. Application Publication No. 2020/0048387 Takeshita et al.) with US Pat. No. 4816342 Farrell et al. being cited as evidence of the average contents of ethylene and vinyl alcohol units in ethylene-vinyl alcohol copolymers.
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions.  Copending claim 1 encompasses the instantly claimed ethylene vinyl alcohol copolymer and the instantly claimed amounts of iron compound.  The additional components of the copending claims are encompassed by the open language of the instant claims, such as “comprising”.  The copending claimed ethylene vinyl alcohol copolymers are necessarily mixtures of molecules of different molecular weights, as evidenced by polymer average molecular weights, different monomer contents, and different monomer sequences.  Therefore, the real ethylene vinyl acetate copolymer of the copending claims necessarily contains fractions of ethylene vinyl acetate copolymer which meet the requirements of the instant claims.  This is further supported by US Pat. No. 4816342 Farrell et al., column 4, lines 28-33, particularly noting “the overall average vinyl alcohol content of the copolymer”.  It is noted that the polyethylene-vinyl alcohol copolymer is made from a starting amount of ethylene and a starting amount of vinyl acetate or other vinyl ester.  These vinyl ester units are then hydrolyzed to give the vinyl alcohol units.  These monomers are distributed in the polymer molecules statistically just as polymer molecules of different molecular weights are distributed in the sample statistically.  This is clear from the definitions of “average molecular weight” and “average vinyl alcohol content” of Farrell.  The average nature of the vinyl alcohol monomer content dictates the change in ethylene content since the polymerization uses a fixed amount of each monomer used to make ethylene vinyl alcohol copolymers.  See MPEP 2112.
The pellets of copending claim 4 meet requirement of the instant claim 5.
The multilayer structure of copending claim 5 meets the requirement of the instant claim 6.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/705668 (and thereby the claims of US Pat. Application Publication No. 2020/0109251 Nishimura et al.) with US Pat. No. 4816342 Farrell et al. being cited as evidence of the average contents of ethylene and vinyl alcohol units in ethylene-vinyl alcohol copolymers.
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.  It is noted that it would have been obvious to use the instantly claimed antioxidants in the compositions of the instant claims because they are ingredients which are generally used in EVOH copolymers, as taught by the instant specification, paragraph [0060], and they would have been expected to give the function described by their name to the compositions of the instant claims.  By the time ingredients have become named by their function, they are conventional additives which give predictable properties to the compositions containing them.  “[G]enerally blended with the EVOH resin” of the instant specification, paragraph [0060] is taken as meaning that it has generally been done prior to the invention of the instant specification, i.e. it is an admission of the state of the prior art.
  Copending claim 1 encompasses the instantly claimed ethylene vinyl alcohol copolymer and the instantly claimed amounts of iron compound.  The additional components of the copending claims are encompassed by the open language of the instant claims, such as “comprising”.  The copending claimed ethylene vinyl alcohol copolymers are necessarily mixtures of molecules of different molecular weights, as evidenced by polymer average molecular weights, different monomer contents, and different monomer sequences.  Therefore, the real ethylene vinyl acetate copolymer of the copending claims necessarily contains fractions of ethylene vinyl acetate copolymer which meet the requirements of the instant claims.  This is further supported by US Pat. No. 4816342 Farrell et al., column 4, lines 28-33, particularly noting “the overall average vinyl alcohol content of the copolymer”.  It is noted that the polyethylene-vinyl alcohol copolymer is made from a starting amount of ethylene and a starting amount of vinyl acetate or other vinyl ester.  These vinyl ester units are then hydrolyzed to give the vinyl alcohol units.  These monomers are distributed in the polymer molecules statistically just as polymer molecules of different molecular weights are distributed in the sample statistically.  This is clear from the definitions of “average molecular weight” and “average vinyl alcohol content” of Farrell.  The average nature of the vinyl alcohol monomer content dictates the change in ethylene content since the polymerization uses a fixed amount of each monomer used to make ethylene vinyl alcohol copolymers.  See MPEP 2112.
The pellets of copending claims 3-6 meet requirement of the instant claim 5.
The multilayer structure of copending claim 2 meets the requirement of the instant claim 6.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.     Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-098122 Yamamoto et al. in view of WO 2013/146533 Mori et al.

The sections discussed blow are from the English translations provided by the applicant.

Yamamoto discloses mixtures of ethylene-vinyl alcohol copolymers of the instantly claimed ethylene contents in the amounts of the instant claims 1, 2, 3, and 4.  See Yamamoto, the Overview, and paragraphs [0008], noting the preferred amount of 20-60 mole% of ethylene, [0010], noting the ethylene contents, [0022], [0024], noting the pellets, which fall within the scope of the instant claim 5, [0037], noting the ethylene contents, [0046], noting the ratios of EVOH (A) / EVOH (B), which fall within the scope of the amounts of the instant claim 4.  The multilayer structure of Yamamoto, paragraph [0030] falls within the scope of the limitations of the instant claim 6.

Yamamoto does not disclose the instantly claimed iron compounds in the instantly claimed amounts thereof.
Mori discloses adding 0.2 to 50 ppm of preferably iron to polyvinyl alcohol based polymers at the overview, claim 1, claim 3, paragraph [0008], noting the lack of discoloration and the transparency, paragraph [0010], noting that the lower amounts of metal element (B) are expected to give less coloring, paragraph [0012], noting the preference for iron and the improved properties therefrom, and the remainder of the document.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed amounts of iron compounds in the ethylene vinyl alcohol copolymer compositions of Yamamoto because Mori shows iron compounds in the instantly claimed amounts to give improved properties and lowered coloring to ethylene vinyl alcohol polymers and these improved properties and lowered coloring would have been expected in the ethylene vinyl alcohol copolymer compositions of Yamamoto containing the iron compounds of Mori in amounts of the instant claims and Mori and the lower amounts of iron of Mori which are within the amounts of iron of the instant claims would have been expected to minimize the coloring of the ethylene-vinyl alcohol copolymers of Yamamoto.

There is no probative showing of any unexpected results stemming from any difference between the instantly claimed invention and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].


Response to Applicant’s Arguments


9.      The following response to applicant’s arguments is in reply to the applicant’s response regarding the rejections of paragraphs 3, 4, 5, and 6 above:

In their response of 11/15/21 and 12/2/21:
The applicant argues “In response, Applicant respectfully notes that the present claims require “two or more ethylene-vinyl alcohol copolymers having different ethylene structural unit contents.” Not one of the claims of the cited patent applications teaches or suggests such feature. The examiner’s assertion that a person practicing the copending application claims would necessarily be practicing the present claims is incorrect. To practice the present claims, one would need to have two different EVOH copolymers.
And the examiner’s assertion about different molecular weights necessarily suggesting different ethylene contents is also incorrect: one could have different molecular weights simply by having two different EVOH’s having different chain lengths (but having identical ethylene contents).”  One cannot have all of the molecular weights in a real sample of polymer molecules by having different molecular weights and the same ethylene contents.  The molecular weights of polymers are average molecular weights which may be based on number, weight, z-average, viscosity average, and other statistical types of average molecular weights.  Therefore, in a given sample of the instantly claimed ethylene-vinyl alcohol copolymer, there will be molecules of different molecular weights.  Real polymerizations will not make samples of all of the molecules therein having the same content of ethylene monomers by weight or by molar amounts.  The physics of polymerizations necessitates that there will necessarily be molecules of different molecular weights and molecules of different amounts, either by weight or by molar amount, of monomers, including different amounts of ethylene in this case.  The sequencing of the monomers also will vary among molecules in real polymerizations.  The above argument of the applicant is merely unsupported attorney argument.  See MPEP 2145, particularly “I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
  The examiner’s position is clearly supported in the above rejections.  The patented claimed and copending claimed ethylene vinyl alcohol copolymers are necessarily mixtures of molecules of different molecular weights, as evidenced by polymer average molecular weights, different monomer contents, and different monomer sequences.  Therefore, the real ethylene vinyl acetate copolymer of the patented claims necessarily contains fractions of ethylene vinyl acetate copolymer which meet the requirements of the instant claims 1-4 in view of the ethylene contents of the patented claims.  This is further supported by US Pat. No. 4816342 Farrell et al., column 4, lines 28-33, particularly noting “the overall average vinyl alcohol content of the copolymer”.  It is noted that the polyethylene-vinyl alcohol copolymer is made from a starting amount of ethylene and a starting amount of vinyl acetate or other vinyl ester.  These vinyl ester units are then hydrolyzed to give the vinyl alcohol units.  These monomers are distributed in the polymer molecules statistically just as polymer molecules of different molecular weights are distributed in the sample statistically.  This is clear from the definitions of “average molecular weight” and “average vinyl alcohol content” of Farrell.  The average nature of the vinyl alcohol monomer content dictates the change in ethylene content since the polymerization uses a fixed amount of each monomer used to make ethylene vinyl alcohol copolymers.   See MPEP 2112.  The applicant provides no probative evidence to the contrary.
The applicant argues “Applicant respectfully submits the claims are not obvious in view of the cited claims.”  For the above stated reasons and the reasons stated in the above rejections, the examiner disagrees.

The applicant’s arguments in their response of 4/4/22 are not persuasive for the reasons stated above regarding the applicant’s past arguments regarding these rejections.  The argument that the instant claims are of narrower scope and that the instant claims differ from the ‘666 patent in terms of purposes/effects does not establish that the instant claims are not obvious in view of the patented claims.  Different scope is why the rejection is not a double patenting rejection.  Obviousness-type double patenting rejections by their definition allow for narrower scope claims to be rejected over broader scope claims.  There is no probative evidence that the instant claims give different purposes/effects over the patented claims.  There is no showing that different purposes/effects distinguish the instantly claimed inventions over the inventions of the ‘666 patent’s claims.  These arguments are therefore not persuasive.

The applicant’s arguments in this regard have been fully considered but are not persuasive for the reasons stated above.  The above rejections are therefore maintained.

10.      The following response to applicant’s arguments is in reply to the applicant’s response regarding the rejections of paragraph 8 above:

The applicant argues that they disagree with the above rejection “because the claimed recitations are not reasonably suggested by the cited art alone, and one of skill in the art would not have combined Mori et al. with Yamamoto et al. as follows.”  The instantly claimed invention need not be suggested by the cited art alone, if “alone” references each reference individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
If “alone” means both the above combination of Yamamoto et al. in view of Mori et al. both taken “alone”, the above rationale for combining these references provides a proper prima facie case of obviousness under Graham v. Deere and “KSR”.
The applicant argues that Mori is directed to polyethylene vinyl alcohol copolymers with at most 15 mole% of ethylene.  The examiner notes that this is a preferred amount of ethylene.  A preferred amount implies that other amounts are useful as well.  See Mori, paragraph [0028], particularly noting “preferably 15 mol% or less”.  There are no overall limits on the non-preferred amounts of comonomers.  They copolymers of Mori therefore encompass those of the instant claims and Yamamoto.  Furthermore, as noted by the applicant, Yamamoto discloses using iron compounds in their compositions.  They do not specify the instantly claimed amounts.  Mori provides the rationale to expect that the instantly claimed amounts and amounts of Mori’s preferred iron would have been expected to give the iron properties obtained by Mori and Yamamoto to the compositions of Yamamoto, which otherwise fall within the scope of the instant claims, in proportion to the amount of iron used therein and the very small amounts of Mori would have been expected to minimize discoloration due to the presence of the iron compounds.  There is no unexpected result seen stemming from the instantly claimed amounts of iron in the instantly claimed compositions which is commensurate in scope with the instant claims and which compares to the compositions of Yamamoto.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art.  This rejection is therefore maintained as stated above.


In their response of 11/15/21 and 12/2/21:
The applicant argues “Yamamoto et al. does not disclose any iron compound and Mori et al. discloses using 0.2 to 50 ppm of iron. The data in the present specification demonstrates in Examples 1 and 2 that using 0.1 ppm to 1 ppm of the iron compound results in excellent coloration-suppressing effects as compared with Comparative Example 2, which does not use any iron compound, and that Examples 1 and 2 are excellent in heat stability as compared with Comparative Examples 1 and 2, which use 10 ppm and 0 ppm of the iron compound respectively. The results are clearly unexpectedly better.”  It is clear from Mori, paragraph [0010] that small amounts of the metal elements (B) are expected to give less coloring and more transparency.  It therefore would have been expected that the ethylene-vinyl alcohol copolymers of Yamamoto having the lower amounts of iron of Mori  would have been less colored and more transparent and would have had the other improved properties Mori attributes to the use of their iron compounds and amounts, which include amounts of the instant claims.
The applicant argues “Mori et al. merely discloses that iron causes coloration and suppressing coloration by decreasing the amount of iron as small as possible.”  As small as possible includes amounts of 0.2 to 1 ppm according to Mori, paragraph [0009].  It is understood by the ordinary skilled artisan that lower amounts of colorants give less discoloring.  This is clear from considering how adding very little dye or pigment gives very little coloring while adding more gives more coloring.  The iron compounds of Mori are equivalent in coloring to dyes or pigments.  This result is therefore expected from Mori for the instantly claimed amounts of iron compounds.
The applicant argues “As such, Mori does not disclose or suggest the claimed effects that the coloration of EVOH blend is more effectively suppressed when the specific small amount of iron compound is used than when no iron compound is used.”  The examiner sees no claimed effects.  The above argument shows that using less iron within the amounts of iron of Mori is expected to give less discoloration.  See Mori, paragraphs [0009] and [0010], particularly “Since the content of the metal element (B) is extremely small, the PVA polymer film is less likely to be colored”.  It is clear from this teaching of Mori that smaller amounts of iron give less coloring.  This is also clear from ordinary experiences in dyeing and pigmenting compositions.
The applicant argues “Applicant respectfully submits that the claimed invention provides unexpectedly good results as compared to the results using amounts suggested by the cited art. These unexpected results weigh heavily in favor of nonobviousness.”  There is no probative showing of any unexpected results stemming from any difference between the instantly claimed invention and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

Regarding the applicant’s response of 4/4/22:

The applicant’s arguments regarding the ethylene-vinyl alcohol of Yamamoto and the polyvinyl alcohol of Mori are not persuasive and do not fully consider the total teachings of Mori.  Mori, paragraph [0027] clearly includes ethylene polyvinyl alcohol as the polyvinyl alcohol of Mori.  Note the ethylene in Mori, paragraph [0027].  The disclosure of Mori therefore rebuts the applicant’s arguments and the Shintaro Usui declaration of 4/4/22.  It is further noted that these arguments do not consider the effects the amounts of ethylene will give.  The ordinary skilled artisan would therefore clearly expect the properties the amounts of iron compounds of Mori to be contributed to the ethylene polyvinyl alcohol copolymers of Yamamoto.  The ordinary skilled artisans would have desired the properties of the iron compounds and amounts thereof taught by Mori in the films of both Yamamoto and Mori.  The instant claims are not directed to the end uses.  The end uses of Yamamoto and Mori do not make the references non-combinable.  
It would be readily understandable from basic concepts in undergraduate chemistry, such as Beer’s Law, that less of a coloring compound reduces the amount of coloring it gives.  It is not seen that Mori limits this factor as the only contribution to discoloring.  Mori attributes their compositions to giving the lack of discoloration and transparency, which is another way to describe lack of discoloration, at paragraph [0008].  The applicant provides no showing of any unexpected results over Mori’s amounts of iron compounds in polyvinyl alcohol copolymers with ethylene.  As noted above, less iron necessitates less discoloration for at least the prediction Beer’s Law allows.  The applicant shows no further unexpected reduction of discoloration in a probative manner which is commensurate in scope with the instant claims and which compares to the closest prior art, which is Mori for this argument.


The applicant’s arguments that Mori does not attribute lower coloring to lower amounts is therefore not persuasive.  Furthermore, Mori discloses the instantly claimed amounts in their range which shows that they understand that the lower amounts give the discoloring that they teach.  The applicant’s arguments are therefore not persuasive.  Mori is not limited to the argued examples and is valid for all that they teach.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the above cited prior art.  This rejection is therefore maintained as stated above.

11.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762